Citation Nr: 0727421	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-07 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for a traumatic 
amputation of the thumb and all the fingers of the major 
hand, currently rated as 70 percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
left ankle fracture with arthritis, currently rated as 10 
percent disabling. 

3.  Entitlement to an increased (compensable) rating for 
residuals of a brain concussion. 

4.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).   


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1966.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2005 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Cleveland, Ohio, (hereinafter RO).  

By letter dated in June 2007, the Board advised the veteran 
to complete an enclosed VA Form 21-22 designating the 
representative of his choice.  This letter also informed him 
that if no response was received from the veteran in 30 days, 
the Board would proceed with its review of his appeal without 
representation.  As no response to this letter has been 
received, the Board will proceed with the adjudication of the 
veteran's appeal as set forth below.  


FINDINGS OF FACT

1.  The 70 percent rating for a traumatic amputation of the 
thumb and all the fingers of the major hand is the maximum 
assignable schedular rating.

2.  Motion in the left ankle was shown at the most recent VA 
examination to 10 degrees of dorsiflexion and full plantar 
flexion; marked limitation of left ankle motion is not 
demonstrated.  

3.  There are no identifiable compensable residuals of a 
brain concussion demonstrated.  

4.  Service connection is in effect for traumatic amputation 
of the thumb and all the fingers of the major hand, rated as 
70 percent disabling; residuals of a fracture of the left 
ankle with arthritis, rated as 10 percent disabling, and 
residuals of a brain concussion, rated noncompensable; the 
service connected disabilities combine to a rating of 70 
percent.  

5.  The veteran reports education through two years of high 
school and occupational experience as a truck driver; he 
reports that he became too disabled to work in June 1999. 

6.  The veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.



CONCLUSIONS OF LAW

1.  A schedular rating in excess of 70 percent for traumatic 
amputation of the thumb and all the fingers of the major hand 
cannot be assigned.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5125 (2006).    
 
2.  The criteria for a rating in excess of 10 percent for 
residuals of a left ankle fracture with arthritis are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, DCs 5003, 5010, 5271 (2006).    
 
3.  The criteria for a compensable rating for residuals of a 
brain concussion are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.124a, DCs 8045-9304 (2006).     

4.  The criteria for a total rating for compensation purposes 
based upon individual unemployability have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran's claims on appeal, VA has met 
the notification and assistance duties under applicable 
statute and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard 
to the duty to notify, prior to initial adjudication, letters 
dated in August 2004 satisfied the duty to notify provisions.  
As for the duty to assist, the veteran's service medical 
records have been obtained, along with VA medical records, 
private medical records and records from the Social Security 
Administration.  The veteran has been afforded VA 
Compensation and Pension examinations.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

II. Legal Criteria/Analysis

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).
 
The Board has reviewed all the evidence in the veteran's 
claims file, with an emphasis on the more recent medical 
evidence.  For the purpose of reviewing the medical history 
of the veteran's service-connected disorders, see 38 C.F.R. 
§§ 4.1, 4.2, the Board also reviewed medical evidence 
obtained by the RO, such as the service medical records, 
records from the Social Security Administration and a series 
of VA examinations in October 1999.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on each claim.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).  

A.  Traumatic Amputation of the Thumb and all the Fingers of 
the Major Hand

A 70 percent rating is for assignment when amputation 
involves the loss of use of the major hand under 
38 C.F.R. § 4.71a, DC 5125.  

During service in November 1965, the veteran's right hand, 
which is his dominant hand, underwent a traumatic amputation 
involving all the fingers as a result of a land mine 
accident.  The thumb was amputated through the 
metacarpophalangeal joint; the index, long and ring fingers 
were amputated through the proximal phalanges; and the little 
finger was amputated immediately proximal to the metacarpal 
head.  During service in May 1966, the veteran underwent 
constructive surgery of the right thumb. 

After service, a December 1966 rating decision granted 
service connection for the traumatic amputation of all the 
fingers of the major hand, and a 70 percent rating was 
assigned under 38 C.F.R. § 4.71a, DC 5125.  This diagnostic 
code does not provide for a rating in excess of 70 percent.  
The veteran was also awarded entitlement to special monthly 
compensation for loss of use of the right hand. 

The medical history associated with the right hand, as 
reported at the time of the most recent VA examination of the 
right hand in August 2004 and confirmed by a review of the 
record, is that the veteran has not had any post service 
surgery for the right hand.  No such surgery has been 
claimed.  The reports from the August 2004 examination note 
that the veteran has essentially lost the use of the right 
hand, but that he does not have a lot of pain or tenderness 
associated with it.  The physical examination showed 
amputation of the distal phalanx of the right thumb and 
limited motion of the metacarpophalangeal joint of the right 
thumb from 0 to 20 degrees of flexion.  Also noted was the 
amputation of the index and long finger through the proximal 
phalanx; the complete amputation of the little and ring 
finger and a ray resection of part of the metacarpal of the 
fifth finger which resulted in what was described as 
essentially no motion in that finger.  The veteran did not 
have the ability to grip or grasp but he had a limited 
ability to pinch.  There was no significant dexterity.  The 
final diagnosis was residual injury to the right hand with 
amputation of the index, long, ring and little finger and 
partial amputation of the thumb.   

As indicated above, a 70 percent rating is for assignment 
when amputation involves the loss of use of the major hand 
under 38 C.F.R. § 4.71a, DC 5125.  Also as previously noted, 
this diagnostic code does not provide for a rating in excess 
of 70 percent.  With regard to other potentially applicable 
diagnostic codes, while DCs 5120, and 5121 provide for 90 
percent ratings for amputations of the arm involving 
disarticulation above the forearm, and DC 5123 provides an 80 
percent rating for an amputation above the insertion of the 
pronator teres, the service connected amputation of the right 
hand does not involve such residuals.  Review of other 
potentially applicable diagnostic codes does not reveal any 
other provision under which increased compensation can be 
assigned.  Indeed, the provisions of the amputation rule 
would clearly apply and not support the assignment of a 
rating in excess of 70 percent.  The "amputation rule" (38 
C.F.R. § 4.68) provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at that elective level, were amputation to be 
performed.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluation is not 
inadequate.  Ratings in excess of that currently assigned are 
provided for certain manifestations of an amputation of the 
right hand, but those manifestations are not present in this 
case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not 
required, as indicated above, any post-service 
hospitalizations due to his right hand disorder, and his 
service-connected residuals have not shown functional 
limitation beyond that contemplated by the 70 percent rating 
and special monthly compensation award currently assigned.  
Accordingly, referral of this decision for extraschedular 
consideration is not indicated.  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for an 
increased rating for a traumatic amputation of the thumb and 
all the fingers of the major hand, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
B.  Left Ankle Fracture with Arthritis 

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when 
limitation of motion due to arthritis is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Traumatic arthritis is rated as for 
degenerative arthritis.   38 C.F.R. § 4.71a, DC 5010. 

Full ankle motion is to 20 degrees of dorsiflexion and 45 
degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.  
Moderate limitation of motion of the ankle warrants a 
10 percent disability rating.  38 C.F.R. § 4.71a, DC 5271.  
Marked limitation of motion warrants a 20 percent disability 
rating.  Id. 

During service in April 1965, the veteran slipped on a 
sidewalk and twisted his left ankle.  An X-ray at that time 
showed a chip fracture off the lateral malleolus with 
considerable soft tissue swelling.  By May 1965, an examiner 
stated that the ankle "looks good," and indicated that 
recent x-rays did not demonstrate a fracture.  After service, 
the previously referenced December 1966 rating decision 
granted service connection for residuals of a left ankle 
fracture.  A noncompensable rating was assigned.  

Arthritis was added to the service connected left ankle 
disability by a February 2000 rating decision, and the rating 
was increased to 10 percent under DCs 5299-5003.  This 
decision followed an October 1999 VA examination that showed 
dorsiflexion to be limited to 10 degrees and full plantar 
flexion of 45 degrees.  An X-ray showed minimal degenerative 
arthritis in the left ankle.  This 10 percent rating has been 
continued until the present time. 

At the most recent VA examination in August 2004, the veteran 
described having persistent aching pain in his left ankle 
with occasional soreness, stiffness, swelling and 
fatigability.  Repetitive use was said to increase pain and 
soreness but result in no range of motion change which could 
be recorded.  The veteran reported having had no surgery and 
no recurrent subluxation.  Upon examination, the veteran was 
able to ambulate without aid or assistance with a normal 
station and gait.  He could heel and toe walk and squat.  
There was no tenderness, soreness, or pain in the left ankle 
and no swelling or deformity.  Dorsiflexion was to 10 degrees 
and plantar flexion to 45 degrees without pain.  

The veteran has a full range of plantar flexion, and as full 
dorsiflexion is to 20 degrees, and the veteran can dorsiflex 
to 10 degrees, it would not be reasonable to conclude that 
"marked" limitation of motion is shown so as to warrant a 
rating in excess of 10 percent under DC 5271 for the 
veteran's left ankle disability.  There is otherwise no 
objective evidence demonstrating entitlement to a ratings in 
excess of 10 percent under any other potentially applicable 
diagnostic pertaining to the ankle or foot.

Also weighed by the Board have been the provisions of 
38 C.F.R. § 4.40, with regard to giving proper consideration 
to the effects of pain in assigning a disability rating, as 
well as the provisions of 38 C.F.R. § 4.45 and the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, while 
repetitive use of the left ankle was said to increase pain 
and soreness, it was reported that it did not result in any 
additional rating of motion changes which could be recorded, 
and there is otherwise no objective evidence that there is 
additional functional loss associated with these symptoms 
which would warrant increased compensation above and beyond 
that currently in effect.  There is also no evidence 
suggesting that referral for extraschedular consideration 
would be warranted.  

In reaching the above decision, the Board considered the 
doctrine of reasonable doubt, but finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for the service-connected left ankle 
disability.  See Gilbert, supra.  

C.  Entitlement to an Increased Rating for Residuals of a 
Brain Concussion. 

Under DC 8045, disability caused by brain disease due to 
trauma is rated either on the basis of neurological 
impairment, or, if involving purely subjective complaints 
such as headache, dizziness, insomnia, etc., a 10 percent is 
to be assigned under the diagnostic code pertaining to 
dementia caused by brain trauma (DC 9304).  

A 10 percent rating is assigned for dementia due to brain 
trauma if there is occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress or with symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130, DC 9304.

The service medical records reflect reports from an 
automobile accident in December 1964 in which the veteran 
sustained a concussion to the brain.  The service medical 
records do not reflect any evidence of residual disability 
from this concussion.  Service connection was established for 
residuals of a brain concussion by the previously referenced 
December 1966 rating decision.  A noncompensable rating was 
assigned and this rating has been confirmed and continued 
until the present time.  

At an August 2004 VA neurological examination, the reports 
from which indicate the claims file had not been available 
for review by the examiner, the veteran stated he was not 
aware of having suffered from any residuals of a brain 
concussion while in service, and reported that he did not at 
anytime therein suffer from headaches, seizures or other 
symptoms typical of a concussive head injury.  Upon 
examination, the veteran demonstrated some short term memory 
deficits and abnormal logical thinking, reasoning and 
abstraction, and the examiner stated that it was at least as 
likely as not that the veteran suffered from residuals of a 
brain concussion received during his tour of duty.  However, 
an addendum to this examination compiled by a VA 
neuropsychologist in December 2004, following an extensive 
discussion of the medical and social history and 
neuropsychological testing, noted that the veteran's memory 
disturbance were most likely accounted for by depression.  
She also concluded as follows:   

It is not likely that there is a 
significant effect of the head injury in 
the military.  LOC [loss of 
consciousness] was very brief and [the 
veteran] recalls no difficulty with 
cognition after the accident. 

As set forth above, there is positive of record in the form 
of the private physician's opinion dated in August 2004.  
With regard to such medical evidence, an assessment or 
opinion by a health care provider is never conclusive and is 
not entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence.  They have 
held, for example, that a post service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, is not competent medical evidence merely because 
the transcriber is a health care professional.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Finally, a medical 
opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In 
sum, the weight to be accorded the various items of medical 
evidence in this case must be determined by the quality of 
the evidence and not necessarily by its quantity or source.

While the conclusion by a VA neurologist in August 2004 was 
that it was at least as likely as not that there were 
residuals, of an unspecified nature, of an in-service 
concussion, this conclusion was not based on a review of the 
claims file, and is inconsistent with the fact that there 
were by the veteran's own admission no residuals of a 
concussion during service.  Moreover, no rationale was 
otherwise provided for this opinion.  The December 2004 
addendum to this examination, which followed an extensive 
review of the veteran's clinical and social history and 
neuropsychological testing, concluding that the veteran's 
memory problems were due to non-service connected depression 
and not the in-service concussion, is more consistent with 
the fact that the veteran reported no residual disability in-
service associated with his concussion, and no such 
disability was demonstrated therein.  As such, the Board 
finds the December 2004 addendum opinion to be more probative 
than the opinion rendered in August 2004.  See Cathell v. 
Brown, 8 Vet. App. 539, 543 (1996); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (the adjudication of the Board includes 
the responsibility of determining the weight to be given to 
the evidence of record, and this responsibility includes the 
authority to favor one medical opinion over another.) 

In short, therefore, the Board concludes that no compensable 
residuals associated with the veteran's concussion are 
currently demonstrated.  As such, a compensable rating 
pursuant to DCs 8045-9304 cannot be assigned and referral for 
extraschedular consideration is not indicated.  In reaching 
this decision, the Board considered the doctrine of 
reasonable doubt, but finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for residuals of a concussion.  See Gilbert, supra.  
 


D.  TDIU 

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with her education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable 
regulations, benefits based on individual unemployability are 
granted only when it is established that the 
service-connected disabilities are so severe, standing alone, 
as to prevent the retaining of gainful employment.  Under 38 
C.F.R. § 4.16, if there is only one such disability, it must 
be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including her employment and educational history.  
38 C.F.R. §4.16(b).  The Board does not have the authority to 
assign an extraschedular total disability rating for 
compensation purposes based on individual unemployability in 
the first instance.  Bowling v. Principi, 15 Vet. App. 1 
(2001).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but it may not be given to her age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

As adjudicated above, the service connected disabilities 
include a traumatic amputation of the thumb and all the 
fingers of the major hand, rated as 70 percent disabling; 
residuals of a fracture of the left ankle with arthritis, 
rated as 10 percent disabling, and residuals of a brain 
concussion, rated noncompensable.  The service connected 
disabilities combine to a rating of 70 percent.  Thus, as 
there is one service connected disability rated more than 40 
percent and the combined service connected disability is 70 
percent, the schedular requirements for TDIU are met.  

By way of a VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability) signed in 
June 2004, the veteran reports education through two years of 
high school and occupational experience as a truck driver.  
He reports that he became too disabled to work in June 1999.  
An October 2000 private disability examination indicted the 
veteran had to stop working as a truck driver in April 1999 
due to a heart disorder.  The Social Security Administration 
has also found the veteran to be disabled, due to a 
"primary" diagnosis of ischemic heart disease, since June 
1999.  Service connection is not in effect for a heart 
disorder, and a review of the evidence of record reflects no 
reliable evidence indicating that due solely to service-
connected disability, the veteran is unable to work. 

While the Board concedes that service connected disability 
might have precluded certain types of employment, such as 
that requiring full and normal use of the hands, there is no 
evidence that all forms of employment, particularly of a 
sedentary nature, were precluded by the veteran's service-
connected disabilities.  As was noted in Van Hoose: 

The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition 
that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the 
veteran is capable of performing the physical and 
mental acts required by employment, not whether 
the veteran can find employment.  See 38 C.F.R. 
§ 4.16(a) (1992).  

Van Hoose, 4 Vet. App. at 363.  In this case, as in Van 
Hoose, there is simply no evidence that all, even sedentary, 
employment was precluded due solely to the veteran's service-
connected disabilities.  As support for this determination, 
the Board notes that the veteran himself stated at an August 
2004 VA examination that he was able to drive a truck despite 
the amputation of his fingers of his right hand, and that he 
could not pass the examination to work as truck driver due to 
his having had two heart attacks.  As such, the Board finds 
that the veteran is not precluded from securing substantially 
gainful employment solely by reason of his service-connected 
disabilities, nor is he incapable of performing the mental 
and physical acts required by employment due solely to his 
service-connected disabilities, even when his disability is 
assessed in the context of subjective factors such as his 
occupational background and level of education.  In reaching 
this decision, the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim for a TDIU, the 
doctrine is not for application.  See Gilbert, supra.   


ORDER

A rating in excess of 70 percent for a traumatic amputation 
of the thumb and all the fingers of the major hand is denied. 

A rating in excess of 10 percent for residuals of a left 
ankle fracture with arthritis is denied.  

A compensable rating for residuals of a brain concussion is 
denied.  

Entitlement to TDIU is denied.   



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


